DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner how a “supporting surface” coincides with the supporting surface. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iordache et al. (US 2017/0082557) hereinafter known as Iordache, and further in view of Palma et al. (US 2016/0310215) hereinafter known as Palma.
With regards to claim 1 and 11, Iordache discloses a system and method for imaging biopsy samples and includes an x-ray apparatus (Abstract), comprising: 
a support defining a supporting surface ([0033]; Fig. 1 and Fig. 5; object support 20) for the positioning on the supporting surface of the samples ([0048]; one or more biopsy samples 74); 
([0035][0048]; x-ray source 16)([0042]; The field of view of the x-ray source is divided into regions corresponding to the regions of interest.), the generating system being configured so that the field can adopt a plurality of different operating conditions ([0042]; The field of view of the x-ray source is divided into regions corresponding to the regions of interest.);
an X-ray detector defining a detection surface and configured to detect the image of X-rays striking the detection surface [0032]3333, the apparatus being configured so that, when the field adopts any of the operating conditions, the X-rays of the field strike the detection surface after striking the supporting surface [0048], in such a way that, when the field adopts any of the operating conditions and the samples are positioned inside the field and on the supporting surface [0042][0048][0060][0064], the apparatus can perform, by means of the generating system and the detection system, an acquisition of at least one X-ray image of the samples ([0041][0063]-[0066]; Fig. 14; 222) ; 
a support which defines a supporting surface for resting the part of the body on the supporting surface ([0033]; Fig. 1 and Fig. 5; object support 20); 
a stabilizing element which extends along an extension surface for stabilizing the element ([0066]; compression paddle 24), the apparatus being [0033]; 
a biopsy probe to perform the sampling ([0038]; biopsy needle);
an automatic selection system ([0034][0035][0063][0069][0076]; controller 29); 
wherein: 
the generating system is configured so that the operating conditions differ from each other for the position of the field of X-rays with respect to the detection surface [0041].
Iordache does not specifically disclose;
the apparatus is configured so that the selection system can automatically obtain at least one of the following parameters: the current position of the stabilizing element relative to the detection surface, current position of the probe relative to the detection surface, dimensions of the stabilizing element, dimensions of the probe; 
the selection system is configured to automatically perform, according to the at least one parameter, a selection of one of the operating conditions of the field, the operating condition selected being associated with a selected surface 
the selection system being configured for performing the selection in such a way as to limit, when the field adopts the selected operating condition and the samples are positioned inside the field and on the supporting surface, the influence of the at least one parameter on the accuracy of the acquisition, by means of the generating system and the detection system, of at least one X-ray image of the samples.
Palma discloses a method and system for performing a biopsy guided by a 3D image of the object obtained from digital tomosynthesis (Abstract). The system is configured so that the selection system ([0013][0060][0061]; controller) can automatically obtain the current position of the stabilizing element relative to the detection surface [0062] and the current position of the probe relative to the detection surface  [0056][0064][0076]. Further, the reference teaches the selection system is configured to automatically perform, according to the at least one parameter, a selection of one of the operating conditions of the field ([0034]; “The computer system provides instructions to the controller, for example, to operate other systems and components, such as a gantry, which moves the x-ray source through a predetermined viewing range of viewing angles along an arcuate trajectory.”) , the operating condition selected being associated with a selected surface portion of the supporting surface, the selected surface portion being the surface portion on which it strikes the field when it adopts the selected operating condition [0048]. The selection system being configured for performing the selection in such a way as to limit, when the field adopts the selected operating condition and the samples are positioned inside the field and on the supporting surface, the influence of the at least one parameter on the accuracy of the acquisition, by means of the generating system and the detection system, of at least one X-ray image of the samples [0035].
In view of Palma, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the controller of Iordache to obtain the position of the stabilizing element (compression paddle)  relative to the detection surface (lesion) and obtain the regionposition of the probe relative to the detection surface The motivation are for  accurate positioning of the biopsy tool to the entry point of the lesion and for the accurate sampling of the said legion.

With regards to claim 2, Iordache, in view of Palma, discloses the apparatus according to claim 1, wherein the selection system is configured to generate a signal designed to signal to a user the selected operating condition (Iordache; [0035]), by highlighting the selected surface portion (Iordache; [0042][0063]).

With regards to claim 3, Iordache, in view of Palma, discloses the apparatus according to claim 1, wherein the selection system is configured to control the generating system so that the field adopts the selected operating condition (see the rejection of claim 1).

With regards to claim 4, Iordache, in view of Palma, discloses the apparatus according to claim 1, wherein the supporting surface coincides with the supporting surface. (see the 112(b) rejection above)

With regards to claim 5, Iordache, in view of Palma, discloses the apparatus according to claim 1, wherein the apparatus is configured so that the selection system can obtain the dimensions of the stabilizing element (Palma; [0056]) and the current position of the stabilizing element (see the rejection of claim 1); 
(see the rejection of claim 1) depends on the dimensions of the stabilizing element (Palma; [0056]).

With regards to claim 7, Iordache, in view of Palma, discloses the apparatus according to claim 5, wherein the apparatus is configured so that the stabilizing element can be subjected to a movement relative to the detection surface. (Palma; [0039])

With regards to claim 8, Iordache, in view of Palma, discloses the apparatus according to claim 1, wherein the apparatus is configured so that the selection system can obtain the current position of the probe; wherein the apparatus is configured so that the probe can be subjected to a movement relative to the detection surface; wherein the selection system is configured so that the selection can be performed at least as a function of the current position of the probe. (see the rejection of claim 1)



Allowable Subject Matter
Claims 6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, the prior art of record fails to disclose or reasonably suggest the apparatus according to claim 5, wherein the apparatus comprises an identification system by which the selection system can know the type of the stabilizing element, and therefore obtain the dimensions of the stabilizing element.
With regards to claim 9, the prior art of record fails to disclose or reasonably suggest the apparatus according to claim 8, wherein the current position of the probe comprises the current height of the probe along a first axis integral with the detection surface and the current orientation of the probe about an axis of rotation integral with the movement of the probe, wherein the selection system is configured so that the fact that the above- mentioned selection is performed as a function of at least the current orientation of the 
With regards to claim 10, Iordache, in view of Palma, discloses the apparatus according to claim 1, comprising a container for containing the samples;
a locking system configured to define a condition for locking the container on any surface portion of a group of predetermined surface portions of the supporting surface;
the locking system being configured so that, when the container adopts the locking condition, the container keeps the samples operatively positioned on the any surface portion of the group of surface portions,
wherein the selection system is configured so that the selected surface portion belongs to the group of predetermined surface portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pasternak et al. (US 2016/0030021)
Boone et al. (US 2020/0138391)

Ning et al. (US 2009/0171244)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HUGH MAUPIN/Primary Examiner, Art Unit 2884